DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 01/29/2020 have been accepted by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Timothy Fontes (Reg. No. 70, 801) on 03/16/2021.
The application has been amended as follows: 
In the claims:
1.      (Currently amended)  	A system, comprising:
A processor operable to execute to 
 		 emulate expert-like identification of relevant datasets by focusing on 
predetermined geological features, thereby maximizing the return of 
high value data over limited bandwidth, wherein to emulate, the 
processor: 
accesses 
plurality of feature instances and wherein each of the 
plurality of feature instances are associated with a feature 
class of a plurality of feature classes; 
updates 
plurality of feature instances in the dataset, wherein each of 
the set of class metrics are associated with expected 
properties belonging to each of the plurality of feature 
classes;
accesses 
each of the plurality of new feature instances are associated 
with one of the plurality of feature classes;
evaluates 
plurality of new feature instances based on the set of class 
metrics and the plurality of new feature instances, wherein 
the set of novelty metrics are associated with how each of 
the plurality of new feature instances relate to expected 
properties belonging to a given associated feature class;
combines 
each of the plurality of new feature instances to assign an 
overall relevance score to each of the plurality of new feature 
instances, wherein a given new feature instance of the 
plurality of new feature instances having a high overall 
relevance score indicates a high priority associated with the 
given new feature instance; and
updates 
feature instances. 

16.	(New) The system of claim 1, wherein the predetermined geological features include expert identified interesting landforms (ILFs) associated with a high 
downlink priority. 

17.	(New) The system of claim 1, wherein at least some of the instructions
performed by the processor are part of a decision making module operating 
remotely onboard a spacecraft to prioritize the transmission of datasets that have 
high significance for further analysis.

        (End of Amendment)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Jones discloses a system (paragraph 9), comprising: 
a processor operable for executing instructions (paragraph 11) including: 
accessing a dataset (paragraph 19, databases contain datasets), where the dataset comprises a plurality of feature instances (paragraph 18, “geographic features”) and where each of the plurality of feature instances are associated with a feature class of a plurality of feature classes (paragraph 19, “cities within the United States…cities with populations exceeding one million persons, or perhaps those cities meeting both of these criteria…”   corresponding to classes of a plurality of classes); 

updating a set of class metrics based on each of the plurality of feature instances in the dataset, where each of the set of class metrics are associated with expected properties belonging to each of the plurality of feature classes (paragraph 41, “interestingness can be used to rank the various geospatial entities in the area of a user's visual search within an interactive geospatial information system…so that client-side entity display prioritizing is enabled…”, where updates are executed when ranking the feature instances); 
accessing a plurality of new feature instances, where each of the plurality of new feature instances are associated with one of the plurality of feature classes (paragraph 56, “the ranking system described herein gives a rank bonus to the older post as an encouragement for users to create entities defining new information rather than revisiting previously described locations”); 
evaluating a set of novelty metrics for each of the plurality of new feature instances based on the set of class metrics and the plurality of new feature instances (paragraphs 56-57, “newer data receives a higher rank because it reflects fresher and more current information…The hierarchical importance of an entity. “ and paragraphs 47 and 63, “indicator of the popularity of a geospatial entity (such as the number of views, downloads, or clicks on the entity or a placemark associated with the entity or an attribute based on a ranking or score assigned to an entity”…or the relationship of an 
combining the set of metrics as evaluated for each of the plurality of new feature instances to assign an overall relevance score to each of the plurality of new feature instances (paragraphs 62-63, “the ranking system described herein exploits this measured activity level by assigning a relative weighting for a class of entities or source of entities based on the number of layer selection actions observed compared to an average value…set the relative importance of an entity category… “), where a given new feature instance of the plurality of new feature instances having a high overall relevance score  indicates a high priority associated with the given new feature instance (paragraph 56, “establish a further refined ranking score for such cases…of the ranking system…to create entities defining new information rather than revisiting previously described locations.”); and 
updating the dataset to include each of the plurality of new feature instances (paragraph 46, “show some of the highest or lowest ranked entities…” where the displayed rankings indicate an update).
However, Jones fails to disclose in detail where the updating a set of class metrics based on each of the plurality of feature instances in the dataset, where each of the set of class metrics are associated with expected properties belonging to each of the plurality of feature classes;
evaluating a set of novelty metrics for each of the plurality of new feature instances based on the set of class metrics and the plurality of new feature instances, wherein the set of novelty metrics are associated with how each of the plurality of new 
combining the set of novelty metrics as evaluated for each of the plurality of new feature instances to assign an overall relevance score to each of the plurality of new feature instances, wherein a given new feature instance of the plurality of new feature instances having a high overall relevance score.
Schmidt discloses related features as disclosed above; however, Schmidt does not disclose all the features as disclosed in the present application.
Claims 2-15 depend on claim 1; therefore due to their dependency on claim 1; they are given the same reasons for allowance as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-17 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
03/16/2021
/YUWEN PAN/             Supervisory Patent Examiner, Art Unit 2649